DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, 11-12, and 21 are amended.
Claims 4, 6, 8-10,18, 20, and 22-25 are canceled.
Claim Objections
Claims 12-17 and 26 are objected to because of the following informalities:
In claim 12 the claims recites “a service life of the article of the PPE” 3 times, the second two should be “The service life of the article of the PPE”.
In claim 26, the claim recites the acronym PPE without defining it as in the other two independent claims, consistency is requested. 
Claims 13-17 are objected to base on the inherent issues from claim 12.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 11-17, 19, 21, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
The term “necessary” in claim 1, 12, and 26 are a relative term which renders the claim indefinite. The term “necessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is thus unclear to what standard for “necessary” servicing would be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3, 5, 7, 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 20120210498) in view of Al-Ali (US 20170055896 A1).

In claim 1, Mack discloses  an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10) configured to receive power (Par. 13), the article of PPE comprising: a first sensor (Fig. 6 102s, Fig. 3 30)  that detects using real time data (Par. 11 “real-time”) whether the article of PPE is being worn by a user (abstract “worn”); a second sensor (Fig. 6 102s, Fig. 3 30, 20); detects whether the article of PPE is in 
Mack does not explicitly disclose a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the user over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed. (Emphasis added)
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the user over a service life of the article of PPE and a second cumulative amount of time the use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed based on the teachings of Al-Ali in the system of Mack because it can advantageously issue notifications and/or alerts to the user that the sensor is nearing the end of service life (Al-Ali par. 201) thus leading to an improved system.

In claim 2, Mack discloses wherein the article of PPE is one of: a mask, a respirator, a hard hat, a welding helmet, protective hearing muffs, an eye protector, protective clothing, safety footwear or a fall protection harness (Fig. Fig. 1, Fig. 5, hard hat, protective clothing).

In claim 3, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).

In claim 5, Mack discloses a sealing membrane in contact with the skin of the user when the user is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with 

In claim 7, Mack discloses all of claim 6. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting whether the article of PPE is powered “ON” (Par. 13).

In claim 11, Mack discloses wherein the processor disables the device’s ability to power “ON” if the device is not being worn (Par. 13).

In claim 26, Mack discloses a method comprising: detecting whether an article of PPE is being worn by a user (Par. 13); detecting whether the article of PPE is in active use, wherein active use corresponds to power being supplied to the article of PPE (Par. 13 examiner considers the sesnors being unpowered when not worn to be said active use corresponds to power being supplied); measuring a first cumulative amount of time that the article of PPE is being worn by the user (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn); storing usage data associated with the article of PPE, wherein usage data includes the first cumulative amount of time the article of PPE has been worn by the user over the service life of the article of PPE (Par. 47).
Mack does not explicitly disclose over a service life of the article of PPE; measuring a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; wherein usage data includes the second cumulative 
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Tobias teaches an environmental sensor (Fig. 2, 252) that detects an environmental factor (fig. 4, 490).
.

Claims 12-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Al-Ali and in further view of Tobias (US 20150020800).

In claim 12, Mack discloses  an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10) configured to receive power (Par. 13), the article of PPE comprising: a first sensor (Fig. 6 102s, Fig. 3 30)  that detects using real time data (Par. 11 “real-time”) whether the article of PPE is being worn by a user (abstract “worn”); a second sensor (Fig. 6 102s, Fig. 3 30, 20); detects whether the article of PPE is in active use (Par. 13 “detects that the helmet…is in place on head”), wherein active use corresponds to the power being supplied to the article of PPE (Par. 13. “preventing 
Mack does not explicitly disclose  an environmental sensor that detects an environmental factor and storing “information indicative of the environmental factor”; a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the user over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed. (Emphasis added)
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Tobias teaches an environmental sensor (Fig. 2, 252) that detects an environmental factor (fig. 4, 490).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the user over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether necessary servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that necessary servicing or end-of-life of the article of PPE is needed based on the teachings of Al-Ali in the system of Mack because it can advantageously issue notifications and/or alerts to the user that the sensor is nearing the end of service life (Al-Ali par. 201) thus leading to an improved system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use an environmental sensor that detects an environmental factor as taught by Tobias in Mack and store that data as taught by Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being worn to a respirator mask.

In claim 13, Mack does not disclose wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels.
Tobias teaches wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels (Par. 24).


In claim 14, Mack, Hamerly, and Tobias disclose all of claim 13. Mack does not disclose wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics.
Tobias teaches wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics (Par. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the environmental sensor generates an environmental rating based on the detected environmental characteristics as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.

In claim 15, Mack, Hamerly, and Tobias disclose all of claim 14. Mack does not disclose wherein the information indicative of the environmental factor within the usage data comprises the environmental rating.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the information indicative of the environmental factor within the usage data comprises the environmental rating as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.

In claim 16, Mack discloses wherein the article of PPE is one of: a mask, a respirator, a hard hat, a welding helmet, protective hearing muffs, an eye protector, protective clothing, safety footwear or a fall protection harness (Fig. Fig. 1, Fig. 5, hard hat, protective clothing).

In claim 17, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).

In claim 19, Mack discloses a sealing membrane in contact with the skin of the user when the user is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with forehead), wherein the first sensor is disposed in the sealing membrane in order to sense contact of the sealing membrane with the skin of the user (Par. 46 “membranes”).

In claim 21, Mack, Hamerly and Tobias discloses all of claim 20. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting whether the article of PPE is powered “ON” (Par. 13).
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. In regards to applicant’s 103 arguments on pages 7-9, the examiner respectfully disagrees. Foremost the examiner maintains previous arguments against the previous responses. In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gordon; Grant Charles et al. US 20150173445 A1 Apparatuses and Methods for Adjusting the Temperature Inside a Helmet; Fu; Qiang et al. US 20160125516 A1 METHOD AND DEVICE FOR DISPLAYING INFORMATION.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/           Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
01/14/2022